 RILEY PLEAS, INC. AND (). PAD)(DO)CK CO59lRiley Pleas, Inc. and T. O. Paddock Co. engaged ina joint venture known as Paddock-Pleas Co., aJoint Venture and Arthur W. Bethke. Case 19-CA-I 1032August 26, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELL O, ANDTRUESDAI.EOn May 8, 1980, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.The Administrative Law Judge found, and weadopt his finding, that Respondent violated Section8(a)(l) by discharging Acting Steward ArthurBethke for engaging in protected concerted activi-ty. That is, Respondent discharged him for insist-ing, on a number of different occasions, that Re-spondent abide by the current collective-bargainingagreement. In so finding, however, the Administra-tive Law Judge also concluded that the decision todischarge was made by Respondent's general su-perintendent, Kelly Pleas. Respondent excepts tothis finding, and we find merit to its exceptionsince the record evidence shows that the decisionto discharge Bethke was made by General Fore-man Wilfred "Bill" Hatcher.On July 24, 1978,' consistent with normal unionprocedure, members of the pile-driving crew se-lected Bethke to act as steward during the absenceof the regular steward. Around the same time,Hatcher was informed of Bethke's appointment.2Thereafter, in the 4 weeks between the appoint-ment and Bethke's discharge on August 19, Bethkecomplained several times to Respondent about itspermitting a nonunion employee-K. C. Pleas, theI All dates herein refer tol 197. unless otherwise noted2 Bethke and employee Taylor testified that Hatcher wa, at the meet-ing when Bethke was selected hile employee Hanlc, testified thatHatcher Was notl at the meeting he also lestriled that the employees latertold Hatcher that Bethke was acting stesward Thus, a preponderance ofthe evidence supports a finding. and Ae so find that Hatcher learned thatBethke was acting tes.ard around the time of Bethke's appointment251 NLRB No. 103owner's brother-to perform unit work and aboutits failure to provide safe transportation to andfrom the worksite.:tRespondent became hostile to Bethke because ofthese complaints. Hatcher told Foreman BlackieRasmussen that "Art [Bethke] had no businessreading the riot act to the kid [K. C. Pleas]" aboutdoing union work, and, on another occasion, thatBethke wvas "complaining a lot," and that most ofthe complaints were unfounded. About a week anda half after these comments about Bethke's un-founded complaining, and only 3 days after one ofthe incidents involving the unsafe pickup truck,Hatcher went to Blackie Rasmussen and told himthat he was going to do him a favor and lay offBethke. Rasmussen said that if it had to be done, hewould do it.4The next day he told Bethke that"you don't work here anymore." When Bethkeasked why, Rasmussen replied, "I don't know, I'mjust doing what I'm told to do." Thereafter, Hatch-er, not Rasmussen, signed Bethke's terminationpapers. On this evidence, we conclude that Hatch-er made the decision to terminate Bethke, and that,as found by the Administrative Law Judge, he ter-minated him, in violation of Section 8(a)(l) of theAct, because of his efforts to enforce the collec-tive-bargaining agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Riley Pleas,Inc. and T. O. Paddock Co., engaged in a jointventure known as Paddock-Pleas Co., a Joint Ven-ture, Seattle, Washington, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order.:' He also complained about the absence of soap and clein Ios ek. thebroken washing machine, and inadequate toilet facilities on the barge4 Rasmussen had always found Bethke to be a satisfactory emplio.eeand therefore he was reluctant to la) him offDECISIONSTATEMENT OF THEI CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was tried before me at Anchorage, Alaska, on No-vember 6 and 7, 1979, pursuant to an amended complaintissued by the Regional Director for the National LaborRelations Board for Region 19 on August 3, 1979, andwhich is based upon a charge filed by Arthur W. Bethke(herein called Bethke) on January 11, 1979, as amendedon July 25, 1979. The complaint alleges that Paddock-Pleas Co. (herein called Respondent) has engaged in cer- 592DECISIONS OF NATIONAL I.AB()R RELATIONS BOARDtain violations of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended (herein called the Act).IssueWhether or not Respondent on August 19, 1978,' dis-charged its employee Arthur W. Bethke because of themanner in which he attempted to maintain union bargain-ing unit work and maintaining safety and comfort levels.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally,2and to file briefs.Briefs, which have been carefully considered, were filedon behalf of all parties.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF: FAC'II. RESPONDIENT'S BUSINESSRespondent admits it is a joint venture created byRiley Pleas, Inc., a Washington State corporation, and T.O. Paddock Co. is an Alaska corporation, both of whichare engaged in the construction business. The joint ven-ture has its headquarters in Seattle, but was created forthe sole purpose of constructing a dock at Cold Bay,Alaska. It further admits that during 1978, in the courseand conduct of its business it purchased and receivedgoods and materials valued in excess of $50,000 fromsuppliers outside the State of Alaska. Accordingly, Re-spondent admits it is, and I find it to be, an employer en-gaged in commerce, and in a business affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEI)Respondent admits, and I find, Piledrivers, Bridge,Dock Builders and Divers, Local Union No. 2520(herein called the Piledrivers Union), to be a labor orga-nization within the meaning of Section 2(5) of the Act.III. HE Al EGEI) UNFAIR LABOR PRACTICESA. Background and ParticipantsAs noted, Respondent was created for the sole purposeof constructing a 3,600-foot petroleum dock at Cold Bay,Alaska. Cold Bay is located at the end of the AlaskaPeninsula and is very nearly the western-most portion ofthe North American continent before that land mass dis-solves into the Aleutian Islands. It is a remote area andeven in the best of times is subject to heavy and rawweather. The dock in question is to be used by seagoingbarges to offload petroleum products to supply the ColdBay aircraft refueling base. The project was actuallybegun in 1977, although the incidents which will be re-counted here did not occur until the summer of 1978.All dates herein refer to 1978 unless otherwise indicated2 In its brief, Respondent mistakenly argues that it was deprived of theright to make an oral argument In fact Respondent's counsel waied thatright. Early in the hearing, counsel reconsidered his earlier expresseddesire to orally argue.The dock appears to have been completed in Decemberof that year.Respondent's general manager is Jasper "Jack"Howard His office is in Seattle, although he occasional-ly traveled to the Cold Bay site. At Cold Bay, Respond-ent's supervision during the pertinent period includedGeneral Superintendent Kelly Pleas, its general foreman,Wilfred "Bill" Hatcher, and its pile-driving crew fore-man, Ralph "Blackie" Rasmussen. The employee com-plement was divided into two crews, the pile-drivingcrew (known as "pile-bucks") and the welding crew.The pile-buck crew, including Rasmussen, ranged frombetween five to seven employees; the welding crew hadonly two employees, including its foreman, KevinHanley. These individuals were all represented by the Pi-ledrivers Union. Respondent was bound by a collective-bargaining contract with that Union, and for a large partof the 1978 summer construction period the PiledriversUnion steward was Mitch Fleming. The pile-drivingcrew was supplemented by a crane operator and an oiler.These individuals were represented by a local of the In-ternational Union of Operating Engineers.Respondent's job was to install and assemble a previ-ously manufactured dock, which consisted of an ap-proach and a trestle. In addition, Respondent was re-quired to remove an old dock which had been installedduring the 1940's and which was in disrepair.To accomplish this work Respondent employed a con-struction barge and crane. The components of the trestlewere shipped to Cold Bay by an oceangoing barge, andarrived on or about August 7.All of Respondent's employees, with the exception ofmanagement, lived in a portable bush camp operated bythe Flying Tiger Airlines. The camp was located ap-proximately 2 miles from the construction site andhoused employees of other firms as well. Respondent'smanagement lived in a separate trailer immediately adja-cent to the camp.B. The Discharge of Arthur BethkeArthur Bethke is a journeyman piledriver and in 1978was 62 years old, having worked as a piledriver most ofhis life. He is a former business agent of the PiledriversUnion but has not held office since 1971. Bethke, likemost of the other members of the crew, was dispatchedto Respondent's job by the Piledrivers Union hiring hall.He was actually hired on April 13, and worked until hisdischarge on August 19. As a piledriver-rigger he wasresponsible to Foreman Blackie Rasmussen.As noted above, Mitch Fleming was the officially ap-pointed union steward for the project. However, in lateJuly Fleming left the job for about 2 months. Having nosteward, the crew on July 24 selected Bethke as theacting steward. There is some dispute regarding whetheror not Respondent was aware of Bethke's selection, butthere is no doubt that Bethke actually received the ap-pointment.3: Normally it is the Piledrisers Unrin's practice to advise contractorsof the selection of a union te ard by sending a form letter contailingthe name of the steward that occurred with respect to Fleming, but didContinued RII.EY PLEAS, INC. AND T. O PADDOCK COSI) 3In mid-June General Superintendent Kelly Pleas'younger brother, K. C. Pleas. a 19-year-old student, ar-rived at the site for summer work. He had not been dis-patched to the job by any union hiring hall but Respond-ent nonetheless put him to work as the son of the ownerof Riley Pleas, Inc. General Manager Howard testifiedthat sons of contractors are commonly permitted thiscourtesy. Sometime after his arrival at the site, the Pile-drivers Union issued K. C. Pleas a temporary workpermit. It is not clear from the record exactly what theterms of the permit were, the date it began or the date itexpired. but there was some testimony that the permitwas only good for the duration of the barge unloading inearly August; there is also evidence that temporary per-mits are good for 30 days. Whatever the case was, K. C.Pleas' presence at the site occasionally performing worknormally performed by pile-bucks quickly caughtBethke's eye. Dave Amick, an apprentice who oftenworked with Bethke, recalled in a pretrial affidavit4anincident occurring sometime before K. C. Pleas obtainedhis permit in which Bethke gave K. C. "a hard timeabout working on the job" because he had not been dis-patched by the union and wasn't "a hand." Later Amicklistened to Superintendent Hatcher and Foreman BlackieRasmussen discussing it one night at the local bar.Amick testified,"l don't know how we got on the sub-ject, but we got on the subject of Art hard-assing Kelly'sbrother. (Art was pretty good at protecting our work-ifhe saw anybody doing it he would go out and put thefear of God into them.) Bill said he felt that Art had nobusiness reading the riot act to the kid, that he wasn'thurting anything, just trying to be useful."During Bethke's acting stewardship the barge was un-loaded. General Manager Howard testified that becauseof the "erector-set" manner of assembling the dock, thematerial had been loaded in a logical order by the barge-master. He was experienced with this particular type ofbridging and with the connection sequences. The eve-ning before the barge was tied up Respondent's manage-ment consulted with its supervision, Hatcher and BlackieRasmussen, and agreed that the bargemaster would givedirections to the crew to unload it. Howard had fol-lowed a similar procedure a year or two before at a dif-ferent Alaskan site, and believed that with the concur-rence of those two the Union was acquiescing in the pro-cedure. Both Hatcher and Blackie Rasmussen are long-time members of the Piledrivers Union.On the following day, after having experienced somedifficulty in berthing the barge, the procedure was ex-plained to the crew. Bethke announced that he did notintend to take instructions from a non-pile-buck. His as-sertion caused some confusion within management, andas a result Bethke was assigned a different duty, takingnot ccur swith either Bethke or Hill Taylor, who succeeded BethkeBelhke concedes that he did not clearly adsise the union business repre-sentative (lf his selection; neither. apparently. did Taylor Thus, no leter,were sent on behalf of either, although nion Business Agent RobertRasmussen says he would hase honored those selections and swould haslcsent a letter had he heen so informed4 The General Counsel issued a suhpena for Amick's presence hut iiwas returned b Ithe PIostal Serice as "unclairled " The parties there-upon agreed that Aickks affidiil coulid he used fior ,tlhitolllise pr-poeshis instructions from Rasmussen rather than the barge-master. Later that day. according to Howard, the crewwas unloading some concrete panels having rebar con-nectors onto the dock and building a small surface forstoring the remainder of the load. One of the pile-buckswas attempting to connect two panels with the rebar butit became hung up. The bargemaster recognized theproblem, assisted. and the connection was promptlymade. Howard says Bethke then came over and grabbeda tool from the bargemaster's hand saying, "That's pile-bucks' work." The bargemaster replied he was just help-ing as he knew how the panels went together. Thereafterthe bargemaster was inhibited from touching any tools toassist in the unloading procedure.Earnie Adamson, a member of the welding crew, testi-fied that sometime in August (apparently after the bargehad left, but before Bethke was fired on August 19) Re-spondent as attempting to pull out an old creosotepiling by using the winch on the back of a crawler trac-tor. He said K. C. Pleas had rigged a choker around thepiling, but Bethke told K. C. that "he had no businessrigging up the choker, it was pile-buck work and toleave it alone." Adamson says Superintendent KellyPleas observed the incident and expressed displeasure bygiving Bethke a very dirty look.Approximately 3 days after the barge departed. thepickup truck equipped with a camper shell and whichnormally transported the crew from the Flying Tigercamp to the site broke down. On that day some membersof the crew were forced to ride in the back of Hatcher'spickup truck on which was mounted a 55-gallon gasolinedrum. The drum leaked and Bethke complained that thesituation was excessively dangerous. On the followingday Respondent borrowed a Flying Tiger an. In themeantime, the drum was removed from Hatcher's truckand on the third day the crew resumed riding in it.On the morning of either August 15 or 16 it was rain-ing. After breakfast Bethke told Blackie Rasmussen thathe did not believe the employees should ride in the openpickup truck. Rasmussen advised Hatcher and he agreedto ferry the crew to the site two by two in his truck'scab. There is some dispute regarding Hatcher's responseto Bethke's request,5but I deem it unnecessary to re-solve that question. On the evening of August 18, according to BlackieRasmussen, Hatcher came to him in his room about 6p.m. Rasmussen says Hatcher told him he was "going todo me a favor" and lay Bethke off. Rasmussen saysHatcher did not say why Bethke was to be terminated.Rasmussen does say that there had been other occasionswhere the two had discussed the possibility of firingBethke. The first occurred approximately 2 monthsbefore; Hatcher had stated Bethke was "messing up thecrew," without being specific. Rasmussen said he did notHatcher testified that the request s was made not b BeRlhke, hut hxFleming uho sa n t at the site ilatcher's attribution orf he Iitcident toFleming leads mre to behese he wtas trying It conceal par ,rf the rutllhere; Bethke cal reasonahl) he deenied II he enfilrcing art 1 2.sc li) c fthe colleclisc-hargainilig agreemenit bol h occalilons That setclill re-quires thie colnractor to prolide fe and reuioniblh c mrfoirtahble transportatioll Ilo the lbohite 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge Bethke then because he was "an old unionhand." Hatcher agreed it was Rasmussen's choice. Ras-mussen, however, concurred with Hatcher's assertionthat Bethke was "messing up the crew," by "agitating"-telling other employees they were working too fast. Ras-mussen makes that claim even though he admits he neverheard Bethke make such a remark; he learned it second-hand from Amick.Blackie Rasmussen also believed that while Bethkewas "fine" if he worked by himself, others did not wishto work with him. He says those individuals includedAmick and a John Williams who left the job in May. Headmits, however, that he never told Hatcher about eitherman's view. Another incident involving Bethke's sup-posed "disruptive influence" was an earlier incident in-volving Bethke and Jack Sadusky, the crane operator.The two originally had roomed together at the FlyingTiger camp and the incident appears to have taken placeearlier that summer. According to Bethke, Sadusky hadthe habit of taking an after-dinner nap and then stayingup until midnight drinking. Bethke preferred to turn inearlier and one evening, annoyed at Sadusky, asked himto turn off his light. When Sadusky balked, Bethke threwopen a vent and went back to bed. Within a day or twoSadusky moved to another room and each lived alone,though it was the camp practice to have two people perroom. Blackie Rasmussen testified the Sadusky matterplayed no part in the decision to discharge Bethke: bothHatcher and Howard assert that it did.According to Hatcher, the event which actually trig-gered Bethke's discharge occurred a day or two before.Blackie Rasmussen had sent Bethke and Amick to obtainadditional reinforcing steel bars from the deck on whichthey had been stored. They were to accomplish this byloading the bars aboard the 16-foot motorboat whichdoubled as a safety skiff. Blackie Rasmussen testified thatit took much longer to accomplish that chore than itshould have and that Bethke's tardiness "contributed" tothe decision to lay him off. Hatcher says that while hewas not aware of Blackie Rasmussen's actual instructionsto the two, he observed them loading the wrong sizesteel. But, by the time he arrived at the dock, they hadrealized their error and were reloading. He did not speakto Bethke about the error.Bethke testified that no one ever told him there hadbeen a problem with hauling the steel. His recollection isrelatively sterile; understandably so, in view of the factthat neither Rasmussen nor Hatcher spoke to him afterhis alleged misconduct. Bethke remembers it was Hatch-er, not Blackie Rasmussen, who told him to get therebar, and that Hatcher worked with him on the top ofthe dock. Bethke says the rebar was of the type to beused for clinching the precast concrete sections together.He remembers the bar had to be tied to a rope and low-ered 20 feet to the boat. He also recalls it was delayed tosome extent by Amick who did not wish to tie up theboat. Amick's decision to leave it unmoored requiredhim to constantly maneuver the skiff under the rope asthey lowered the iron bunches. Bethke says Hatcher ac-tually helped him tie the rods to the rope and to lowerthem to Amick. After completing the task, Bethke sayshe and Hatcher walked back along the dock to the bargewhile Amick drove the boat. Bethke also says the firsttime he heard there had been a problem with the loadingwas when he was so advised by the Board agent investi-gating the case.General Manager Howard testified he first learnedBethke was a problem early in the summer when his firstsuperintendent, Owen Bond, quit and returned to Seattle.At that time Howard spoke to Bond and Bond told himhe had quit over "dissension." Howard reported Bondalso observed he had quit, among other reasons, because"you've got a guy like Bethke on the crew ...theywon't fire him because they say he fits into the crew al-right." Howard said he then assigned Kelly Pleas as su-perintendent and urged hi.n to get rid of those who werecausing dissension. Later, in August when Howard cameto supervise the barge unloading, he said Bethke's per-formance confirmed Bond's claim that Bethke was aproblem. The evening after the unloading had been com-pleted he had a conversation with Kelly Pleas (and per-haps Hatcher) and told Pleas he "still had a problemhere" and did not understand why Pleas continued tokeep Bethke on.IV. ANAl YSIS ANI) CONCI USIONSAfter analyzing all of the above evidence I concludethat the General Counsel has proven that Respondentdischarged Bethke because of Bethke's propensity toinsist upon enforcement of union rules and conditions. Ireach this conclusion even though it appears true thatBethke's activity in support of these aims was not par-ticularly great. Nonetheless, he had begun engaging inthat activity even before his selection as acting steward,and upon accession to that position appears only to havedone what stewards usually do. In many circumstancesthat would not be enough to carry the day, but here, inview of the fact that Respondent's assigned reasons fordischarging Bethke are utterly hollow, it requires theconclusion that Bethke's insistence upon maintainingunion negotiated conditions was the real reason for thedischarge.There is no question that Bethke annoyed Kelly Pleasby insisting that Kelly's brother, K. C., not perform pile-buck work until permission had been granted by theUnion. He continued to enforce his view that onlyunion-referred employees should perform bargaining unitwork during the barge unloading and when K. C. Pleaslater rigged the choker. In fact, the incident which ap-pears to have triggered the discharge, his insistence onemployees driving to work in a safe, weatherproof vehi-cle, in and of itself, was probably not sufficient to causehis discharge. Yet, taken together with the foregoingmatters, it was.The manner of the discharge, too, is strange. It ap-pears Howard planted the seed with Kelly Pleas.Howard was quite angry with Bethke over his insistencethat the bargemaster not perform pile-buck work andover Bethke's insistence that pile-bucks had the right totake orders from their foreman rather than the bargemas-ter. That insistence rekindled Howard's earlier doubtabout Bethke planted by Bond, albeit the circumstancesof Bond's complaints are vague. Nonetheless, Howard's RILEY PI.tAS. INC. AND) 1. 0 PAI)D()OCK (().annoyance with Bethke's activity at the barge is clear.There is no question, however, that Section 7 gaseBethke the right to isist upon those matters. Thus, hewas engaging in activity protected by the Act. Howardthen told Kelly Pleas that he "still had a problem," andinvited Pleas to discharge Bethke. Kelly Pleas did not oso immediately, but the choker incident involving hisbrother followed next. Even that might not have beenenough, but when Bethke insisted upon a safe. weather-proof vehicle, Pleas accepted Howard's invitation.The only confusion with regard to Respondent'sthought processes involves Kelly Pleas' failure to testifyEven so, I do inot see a need to draw an adverse infer-ence against Respondent for that failure. (Respondent ex-plains its failure to call Kelly Pleas by saying he wvas in-volved in critical work at the time of the hearing. andcould not be taken away from it.) Nonetheless. the ln-consistent testimony of Blackie Rasmussen and Hatche rwith respect to who made the decision to dischargeBethke leads me to conclude that it was a decision madeby higher management-i.e .Kelly Pleas. Rasmussen tes-tified at first that it was his decision. When pressed heconceded Hatcher had only consulted him and thatHatcher had made the decision. Because it is the crestforeman's duty to carry out disclharges. Rasmussenagreed to do it., simultaneously killing to let it appear asif it was his own decision Hatcher, however, claims heand Rasmussen made the decision together. That hardlyseems likely in view of Rasmussen's testimony thatHatcher told him that he as going to do Rasmussen afavor by firing Bethke. That it was not Hatcher's deci-sion alone is apparent by the lack of cogency in the rea-sons he cites. He says that Bethke was discharged forfour reasons: (1) work performance, (2) dissension (3), in-ability to tolerate working with others, and (4) inabilityto tolerate living with others.None of the assigned reasons is demonstrably true. It isadmitted that Bethke was never warned about his workperformance. No one ever complained about it; indeedthe opposite occurred on at least one occasion wheniRasmussen complimented Bethke. With respect to his al-legedly causing dissension, the only dissension whichanyone could point to was Bethke's occasional hazingthe apprentice, Amick. That appears to be a standardpractice among pile-buck crews and indeed there is testi-mony that both Hatcher and Rssmussen also engaged inthe same conduct. At least one other journeyman ad-mitted doing the same thing. Even Amick's affidavit isnot particularly critical of Bethke in this regard.The testimony regarding Bethke's alleged inability totolerate working with others is vague at best. Hatchersays he observed Bethke working alone and not permit-ting the apprentice, Amick, to assist. That seems totallyunlikely. Amick, though saying Bethke was hard to getalong with, said nonetheless he was "an old hand andknew what he was doing." He doubts that Bethke's "on-eriness" interfered with production on the job. Amickdoes say he once told Blackie Rasmussen that he nolonger wished to work with Bethke. but Rasmussen toldhim to relax and stay out of Bethke's way. If that is liter-ally true, it seems that Respondent placed Bethke in ano-win situation. Undoubtedly all that really happened,,;as that lethke "rode" the apprenltice .ick to somniextent. but also well taught hinl the tradeThe fourth assigned reason. Bethke's alleged inabilitlto tolerate living with others, is palpably false 'The orilincident cited here is Sadusky's decision to nioxe to an-other room. That occurred early in the summer, ellbefore the discharge and even Blackie Rasmussen tesli-fied that it had nothing to do with the decision to letBethke go. Moreover, even if that caused a departurefrom the normal "'t o to a room" practice. it is clearthat the practice was maintained. Employees from othercompanies also shared those quarters and doubling upappears to have been common. 7As the reasons given by Hatcher are doubtful, it islikely that he as merely covering for the individual,s ho really made the decision. Kelly Pleas That beingthe case. P'leas had lo mroti' e hatsoe,,t r to dischargeBethlike unless it wras for Bethke's activities protected hbSection 7. Certainls the "rebar incident" of a day or tiobefore is of little or ito moment here. Had Hatcher beentruly upset about it, he \would have said sometlhing di-rectly to either ethke. while they were on the dock, orto Rasmussen to relay to Bethke. Neither occurred.Moreover, Rasmussen says that what concerned him \wasthe length of time it took Bethke and Amick to acconi-plish the task. Hatcher says it was the error which conl-cerned him. Those are inconsistent reasons and taken to-gether with the other testimony lead me to believe thatthe accusation here is made of 'whole cloth. Tlhe only re-maining reason for firing Bethke is his Section 7 activitiyprotecting unit work and seeking safe and comfortabletransportation. Accordingly. I conclude that Bethke was dischargedbecause of his propensity, hile engaged as acting ste-ward, to seek the preservation of bargaining unit work,and to insist upon certain safety and comfort matters, asset forth in the collective-bargaining agreement. It fol-lows, therefore. that the discharge eas unlawful and vio-lated Section 8(a)(1) of the Act.' Bunltlce Bros. Conlstru(-fion Company, 139 NLRB 1516, 1519 (1962), aid.:L.R.B, v. Interboro ContractorS. Inc., 388 F.2d 45. 5X)(2d Cir. 1967).: A fifth reason, inl hinted at. ',as adsanced thriough the lnhiliedguessork trestimon or Rasmusen. Hatcher. and ll\,ard It dealh ,,itll3tlitke's alleged misdirection of Ine crane operator 'hte nllacc ,c-curred ol the "jillyhoard" (a crane-operated caffold ad durilg Ihcbarge unloading Rasmussell claimed he ohsered elhke deihcialllsdirect [he crane operailor to tluing the occupied iily-h;oard" ig.a Illlst ithdock in a high-risk manner llatcher say; Behkc's igl.ll[ , med ".,l[lcLusioll" At he barge unloading. Howa;rd claims ei hke g;a, slilllitlllnoI, .aind thereb\y confusig. hand sIgills Y'et. e conlicedc, that IhC operailttas watclillg o1ll) the prinlilr) iglanalli Their tICist lll ',% ' agiland,. Itl ard',s cae, cOltradltlor. Mk1orci ,r. t) (l t' ('le cr Pcll'elltltdE1ii, Eli t Ottllg 1( Bietiket ld t',T tie, liIlIir [i hi , it. t s xliberalt" I% 5-, s'ecliOLs1 1 i i i cll rtlllll ur, Re5po dll' ce-rl bil il It therareasT 'here is also lestillll th Ih t tIeithkl I olught [- obhaiti sIlap. Il tls,and aditilolal lifesasig gear for tle cre, That teslilloll Is .agle. t1il2 adI timake nt tihnlligs ilh resrpet I it" I i illlltcessi,%r to deIcrnifit I hi dli* .srgc ao w. l e d 11 slatc Sc.8(1}(I)eor Th 3to I)ECISIONS OF NAIl()NAL LABOR REI.ATIONS B()ARD5V. I1l R l-I)YHaving found that Respondent has violated Section8(a)(1) of the Act, I shall recommend that it he orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.The affirmative action shall include an order requiringRespondent to immediately offer Bethke reinstatement tohis former job or, if that job no longer exists, to a suh-stantially equivalent job. In addition, Respondent shall berequired to make ethke whole for any loss of pay hemay have suffered as a result of the discriminationagainst him in the manner prescribed by the Board in W 4'Koolworth C'ompany, 9(1 NLRB 289 (1950). Intereston the backpay shall be computed as set forth in FloriduSteel Corporution, 231 NLRB 651 (1977). See, generally,Isis Plumbing and leuating Co., 138 NLRB 716 (1962).CONCI USIONS Ot LAWI. Respondent Riley Pleas, Inc. and T. O. PaddockCo., engaged in a joint venture known as Paddock-PleasCo.. a Joint Venture, is an employer engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. Piledrivers, Bridge, Dock Builders and Divers,Local Union No. 2520 is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging its employee Arthur W. Bethke onAugust 19, 1978, Respondent violated Section 8(a)(l) ofthe Act.Upon the basis of the foregoing findings of fact. con-clusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER"'The Respondent, Riley Pleas, Inc. and T.O. PaddockCo., engaged in a joint venture known as Paddock-PleasCo., a Joint Venture, Cold Bay, Alaska, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging employees because they seek to pro-tect bargaining unit work and to maintain union-negotiat-ed working conditions relating to safety and comfort.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Immediately offer Arthur W. Bethke full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent job, without prejudice to hisseniority or other rights and privileges and make himwhole, with interest, for lost earnings in the manner setforth in the section of this Decision entitled "TheRemedy."'" In the e ent o elceplion are filed ad pro'.ided bh Sec 102.46 ofthe Rules and Regulations of the National Labor Relations HBoard, thefilndinllg. co(tclsions, and recommenlded Order herein hall as providedih Sec 102 48 f the Rules arid Regulation', he adopted by the Board aindbecomne its tindings. conclusionsl and Order, and all objections theretoshall he detlcrd a;lived for all purposes(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Seattle, Washington, and Anchorage,Alaska, offices and at its jobsites copies of the attachednotice marked "Appendix."" Copies of the notice, onforms provided by the Regional Director for Region 19,after being duly signed by its authorized representative,shall be posted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallhe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Deliver to the Regional Director for Region 19signed copies of said notice in sufficient numbers to beposted by Piledrivers, Bridge, Dock Builders and Divers,Local Union No. 2520, if willing.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.il In the event his Order is nlforced by a Judgment f a UnitedStates Court of Appeals, the wolds i the notice reading "P'osted byOrder of the National abor Rl.llion, Board" hall read "Posted P'ursu-ant to a Judgment of the Uniled Sales Court of Appeals Enforcing anOrder (of the Nalional t abor Relations Board"APPENDIXNorIC T EPI OYEESPosrED BY ORDI)R OF THENATION,I LABOR R ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended, and we have been ordered to post thisnotice.The Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through representativesof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargaining rep-resentative and employer have a collective-bar-gaining agreement which imposes a lawful re-quirement that employees become union mem-bers.WE WI. NOT discharge employees because theychoose to protect bargaining unit work, or becausethey attempt to enforce certain safety and comfortclauses of our collective-bargaining agreement.5 1) t RIlI.Y PI'I.AS. INC AND () PADDOC))K C()V '11 w I NOl in anv like or related manner in-terfere Mwith, restrain. or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.Wrl wi I immediately offer to reinstate ArthurW. Bethke to his former job or, if it no longerexists, to a substantially equivalent job and xuIwi1 I make him whole for any loss of pa, he mayhave suffered b reason of our discriminator! dis-charge of him on August 19. 1478. together with in-terest thereonRII it PI.+\S, INC., NI) .(). D.\D))O(KCo.. i N(, \(il) IN \ JIN I \ IN I tRKNO N AS P DI)I)OCK-[)I \S CO.. \ JOIN IV{NIU R .1; Q 